IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CAROLINA MECHANICS/                  NOT FINAL UNTIL TIME EXPIRES TO
ARROWPOINT CAPITAL,                  FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-5761
v.

PEDRO C. RODRIGUEZ,

      Appellee.


_____________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Judge of Compensation Claims.
Edward R. Almeyda, Judge.

Date of Accident: November 30, 2001.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellant.

William F. Souza of the Law Offices of William F. Souza, P.A., North Miami Beach,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.